DETAILED ACTION
Claims 20, 21, 24-29, 33-35, 37, 43 and 45-50 filed March 8th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 20, 21, 24-29, 33-35, 37, 43 and 45-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 24-29, 33-34, 37, 43 and 45-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (US2017/0011210) in view of Kudekar et al. (US2015/0323998) in view of Tan et al. (US2012/0188158)

 	Consider claim 20 where Cheong teaches a system for gesture control, the system comprising: a first device being configured to obtain first data using at least: a biopotential sensor configured to detect, at a top of a wrist of the human, nerve or other tissue electrical signals associated with the intended contraction of a muscle; (See Cheong paragraph 357, 1733 and figures 4, 14 where Cheong teaches a sensor S configured to obtain a bio signal that may be Electromyography (EMG) data. Those of ordinary skill in the art will recognize that EMG data measures muscle response or electrical activity in response to a nerve’s stimulation of the muscle to extend or contract) and a wrist motion sensor, the wrist motion sensor being configure to detect a motion of the person’s wrist; (See Cheong paragraph 640, 646 where the electronic device (worn on the wrist) may record the movement information with a motion sensor) and,  the second device being configured to obtain second data; (See Cheong paragraphs 1067-1068 and figure 104 where Cheong discusses a first, second, and third electronic device wherein the first and the second electronic device includes sensor devices (bio sensor 240I))  the interpreter of the third device being configured to generate an interpreted output based on the first data or the second data. (See Cheong paragraph 719-720 where the recorded bio information is classified into levels to output a context or event)
 	Cheong teaches an interpreter configured to generate an interpreted output based on the first data or the second data, however Cheong does not explicitly teach an interpreter configured to generate an interpreted output based on a combination of the first data obtained by the first device and the second data obtained by the second device. However, in the same field of endeavor of wrist worn gesture detection devices Kudekar teaches an interpreter configured to generate an interpreted output based on a combination of the first data obtained by the first device and the second data obtained by the second device. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to detect combined gestures using two hands to activate features on the devices.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  
	Cheong teaches a second device being configured to obtain second data, however Cheong does not explicitly teach a second device, the second device being in communication with both the first device and a third device comprising an interpreter; the system being configured to: obtain the first data using the biopotential sensor and the wrist motion sensor of the first device, the first data comprising both biopotential data and wrist motion data; transmit from the first device to the second device, the first data; obtain, using the second device, the second data; and transmit using the second device, the first data and the second data, or derivatives thereof, to the third device comprising the interpreter. However, in an analogous field of endeavor Tan teaches a second device, the second device being in communication with both the first device and a third device comprising an interpreter; (See Tan figure 9 and paragraph 142 where Tan teaches a wrist watch 940 being in communication with a plurality of wireless sensor nodes (905, 910, 915, 920, 925, 930, and 935), and passing that data to a digital media player 945) the system being configured to: obtain the first data using the biopotential sensor and the wrist motion sensor of the first device, the first data comprising both biopotential data and wrist motion data; (See Tan paragraphs 29-30 where the sensor nodes measure muscle electrical activity associated with motions and gestures) transmit from the first device to the second device, the first data; (See Tan figure 9 and paragraph 142 where the wrist watch acts as an intermediary hub for the wireless sensor nodes and the digital media player) obtain, using the second device, the second data; (See Tan paragraph 30 where the wristwatch also has an electromyography based sensor) and transmit using the second device, the first data and the second data, or derivatives thereof, to the third device comprising the interpreter. (See Tan paragraph 47, 109 where the electrical signals are passed downstream and transmitted to a receiver that analyzes the signal and determines which nodes are necessary to interpret the muscle-generated signals for the human computer interface (HCI)). Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong with the wireless hub intermediary network structure as taught by Tan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more easily expanding sensor points to gather additional data. 

 	Consider claim 21, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 20 comprising the third device, the third device being configured to take an action in response to the interpreted output. (See Kudekar paragraph 90-91 where a first wearable electronic device 1810 and a second wearable electronic device 1820 both provide sensing data to detect combined gestures using two hands to activate features on the devices and trigger particular commands.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

 	Consider claim 24, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 20 in which the wrist motion sensor is an the inertial measurement that unit is calibrated using a calibration technique. (See Kudekar paragraphs 38, 60, 75-76 where Kudekar teaches using a frame of reference to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 25, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 24 in which the inertial measurement unit is configured to access a value corresponding to a reference point. (See Kudekar paragraphs 38, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider 26, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 25 in which the reference point is independent of the position of the inertial measurement unit. (See Kudekar paragraphs 38, 46, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module, where the origin is a peak of one of the center knuckles) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 27, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 25 in which a vector provided by the inertial measurement unit is compared to a second vector that is calculated using the value corresponding to the reference point. (See Cheong paragraph 654, 2150 where the coordinate system is compared with the normal vector on the screen surface.) 

 	Consider claim 28, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 24 in which the calibration technique is performed after a pre-defined number of spatial calculations of the inertial measurement unit. (See Kudekar paragraphs 38, 46, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module using one or more reference points) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 29, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 24 in which the calibration technique is performed in response to a command from the human. (See Kudekar paragraphs 38, 46, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module using one or more reference points) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 33, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 20 in which the interpreter is configured to provide the output to a controller configured to effect an action by a responsive device. (See Cheong paragraph 534 where the operation controls an external device) 

 	Consider claim 34, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 33 wherein the controller is configured to effect the action by altering a presentation by the responsive device. (See Cheong figures 205A, 205B and paragraph 2191-2192 where the display responsive to the controller changes orientation depending on changes in position)

 	Consider claim 37, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 20 wherein the controller is configured to cause the responsive device to capture an image, video, or a sound, or a combination of them. (See Cheong paragraph 1197 and fig 121 where the output of the controller includes a command to perform an image capturing operation) 


 	Consider claim 43, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 33 in which the responsive device is configured to provide a presentation to a user of the user interface device. (See Cheong figures 205A, 205B and paragraph 2191-2192 where the display responsive to the controller changes orientation depending on changes in position)

 	Consider claim 45, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 20, wherein  the interpreter is configured to generate the interpreted output based on a joint consideration of the first data obtained by the first device and the second data obtained by the second device or the derivatives thereof.  (See Tan paragraph 47, 109 where the electrical signals are passed downstream and transmitted to a receiver that analyzes the signal and determines which nodes are necessary to interpret the muscle-generated signals for the human computer interface (HCI)). Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong with the wireless hub intermediary network structure as taught by Tan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more easily expanding sensor points to gather additional data.

 	Consider claim 46, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 44 in which the interpreter is configured to generate the output based on a separate consideration of the interpretations of the data representative of the nerve or other tissue electrical signals and the interpretations of the data representative of the additional nerve or other tissue electrical signals. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to be analyzed separately by a processor.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

 	Consider claim 47, where Cheong in view of Kudekar in view of Tan teaches the system of claim 20, wherein the second device comprises a microphone and the second data comprises audio data. (See Tan paragraph 104 where the microphones and speakers can be incorporated into sensor nodes such as an armband, wristwatch, glove, etc…) Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong with the wireless hub intermediary network structure as taught by Tan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more easily expanding sensor points and methods to gather additional data. 

 	Consider claim 48, where Cheong teaches a method for gesture control, the method comprising: obtaining, using a first device, first data comprising biopotential data obtained using a biopotential sensor of the first device and wrist motion data obtained using a wrist motion sensor of the first device; (See Cheong paragraph 357, 1733 and figures 4, 14 where Cheong teaches a sensor S configured to obtain a bio signal that may be Electromyography (EMG) data. Those of ordinary skill in the art will recognize that EMG data measures muscle response or electrical activity in response to a nerve’s stimulation of the muscle to extend or contract) wirelessly transmitting, from the first device to the second device, the first data; obtaining, using the second device, second data; (See Cheong paragraph 640, 646 where the electronic device (worn on the wrist) may record the movement information with a motion sensor); generating an interpreted output, using the interpreter of the third device.(See Cheong paragraph 719-720 where the recorded bio information is classified into levels to output a context or event)
 	Cheong teaches an interpreter configured to generate an interpreted output based on the first data or the second data, however Cheong does not explicitly teach based on a combination of the first data obtained by the first device and the second data obtained by the second device, or the derivatives thereof. However, in the same field of endeavor of wrist worn gesture detection devices Kudekar teaches based on a combination of the first data obtained by the first device and the second data obtained by the second device, or the derivatives thereof. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to detect combined gestures using two hands to activate features on the devices.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  
	Cheong teaches a second device being configured to obtain second data, however Cheong does not explicitly teach wirelessly transmitting, using the second device, the first data and the second data, or derivatives thereof, to the third device comprising an interpreter. However, in an analogous field of endeavor Tan teaches wirelessly transmitting, using the second device, the first data and the second data, or derivatives thereof, to the third device comprising an interpreter; (See Tan figure 9 and paragraph 142 where Tan teaches a wrist watch 940 being in communication with a plurality of wireless sensor nodes (905, 910, 915, 920, 925, 930, and 935), and passing that data to a digital media player 945)Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong with the wireless hub intermediary network structure as taught by Tan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more easily expanding sensor points to gather additional data. 

 	Consider claim 49, where Cheong in view of Kudekar in view of Tan teaches the method of claim 48, further comprising causing a responsive action to perform an action in response to the interpreted output. (See Cheong paragraph 534 where the operation controls an external device)

 	Consider claim 50, where Cheong in view of Kudekar in view of Tan teaches the method of claim 49, wherein the interpreter is a machine learning classifier that has been trained using training data. (See Tan paragraph 42, 118 where the information from the sensor nodes is presented to the machine learning system that will be used for calibration)

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Kudekar in view of Tan as applied to claim 33 above, in further view of Everitt et al. (US2014/0282275)

 	Consider claim 35, where Cheong in view of Kudekar in view of Tan teaches the apparatus of claim 33 wherein the controller is configured to cause the responsive device to perform a function (See Cheong paragraph 534 where the operation controls an external device) however they do not explicitly teach zoom. However, in an analogous field of endeavor Everitt teaches zoom. (See Everitt paragraph 5, 9 where a hand mounted inertial sensor is used to detect a zoom gesture which is output is a display via the display output module) Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong by including a zoom gesture as taught by Everitt. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing the user experience.  

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 30 recites the limitation “wherein the second device is in communication with a fourth device comprising a second interpreter, the second interpreter being configured to generate a second interpreted output based on the a combination of the first data obtained by the first device and the second data obtained by the second device, the second interpreted output being different than the interpreted output generated by the third device.” The Examiner has found this limitation in Elangovan (US10,338,685) where each different interaction plane will react differently to a user’s pose. However, the Examiner finds it non-obvious to incorporate the teachings from Elangovan into the prior art combination of Cheong, Kudekar, and Tan. Such a combination would require a great deal of hindsight. Thus, claim 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624